Citation Nr: 1628742	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-00 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a colon disorder, to include as secondary to service-connected residuals of anal fissures with sphincter impairment.

2.  Entitlement to service connection for hemorrhoids, to include as secondary to service-connected residuals of anal fissures with sphincter impairment.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Appellant and her spouse



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1969 to December 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon (RO).  In pertinent part, the RO denied the claims for entitlement to service connection for anal fissures, impaired sphincter control, depression, colon condition, and hemorrhoids.

In January 2013, the Veteran and her husband testified before the undersigned Veterans Law Judge (VLJ) during a videoconference from the RO.  A copy of the hearing transcript has been associated with the claims folder. 

In a March 2013 decision, the Board awarded service connection for anal fissures, which was implemented in an April 2013 rating decision.  Also, in March 2013, the Board remanded the claims for entitlement to service connection for depression, impaired sphincter control, hemorrhoids, and colon disorder back to the RO (via the Appeals Management Center (AMC)) for additional development.  Based on the additional development, to include a December 2013 VA examination, the RO in a March 2014 rating decision included impaired sphincter control as part of the Veteran's anal fissure disability, and increased the assigned evaluation to 10 percent.  The Veteran did not appeal that assigned rating or effective date, and the matter is not on appeal.  

In October 2015, the Board granted service connection for depression on the basis of aggravation by the service-connected residuals of anal fissures with sphincter impairment.  The award of service connection was implemented in an October 2015 rating decision.   A 10 percent disability rating was assigned, effective February 22, 2008.  The Veteran did not appeal that assigned rating or effective date, and the matter is not on appeal.  In October 2015, the Board also remanded the claims of entitlement to service connection for a colon disorder and hemorrhoids back to the RO (via the AMC) for additional development.  Following completion of the requested development, a supplemental statement of the case was issued in December 2015.  The claims were returned to the Board. 

As noted in the October 2015 Board remand, in March 2015, the Veteran requested another hearing before the Board.  VA regulations do not obligate VA to provide more than one Board hearing for the same substantive appeal before the same VLJ.  38 C.F.R. § 20.703 (2015).  As a hearing has already been conducted regarding these issues by the undersigned VLJ, and no good cause has been shown to grant the Veteran's request for a second hearing solely before the undersigned, the Board finds that the request must be denied.  The Veteran has not asserted that any additional outstanding records exist or that she desires additional time to obtain evidence.  Accordingly, the Board will proceed with consideration of the appeal.


FINDINGS OF FACT

1.  A colon disorder was not manifest in service and is not attributable to service.

2.  A colon disorder is not related (causation or aggravation) to a service-connected disease or injury.

3.  Hemorrhoids were not manifest in service and are not attributable to service.

4.  Hemorrhoids are not related (causation or aggravation) to a service-connected disease or injury.



CONCLUSIONS OF LAW

1.  A colon disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  A colon disorder is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

3.  Hemorrhoids were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  Hemorrhoids are not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed her of her and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of her claims. The Board acknowledges that Veteran's complete service personnel and treatment records are unavailable, and when a veteran's service treatment records are unavailable through no fault of his own, the VA's duty to assist, duty to provide reasons and bases for its findings and conclusions, and duty to consider carefully the benefit-of-the-doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Veteran was also afforded VA examinations responsive to the claims for service connection.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board also observes that the undersigned VLJ, at the Veteran's January 2013 hearing, explained the concepts of service connection and an increased disability rating, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

At the outset, the Board notes that the Veteran does not claim, and the evidence does not reflect, that her disabilities are the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

The Veteran contends that she has a colon disorder and hemorrhoids related to her active service.  Specifically, she contends that her colon disorder and hemorrhoids are due to her service-connected residuals of anal fissures with sphincter impairment.   

The Veteran testified that she began experience rectal bleeding and pain with bowel movements in 1971, in the months prior to her separation from service.  She reports that she sought treatment in August 1971 at the medical clinic at the Pentagon and was advised to use stool softener, and her symptoms temporarily resolved.  She further reported that she experienced a recurrence of rectal bleeding shortly before her separation and she was advised to seek follow-up treatment at the VA medical facility following her separation from service.  The Veteran's symptomatology again subsided and she was able to postpone further medical attention until June 1972, when she was treated for anal fissure.  The Veteran reports that she has experienced intermittent symptoms of rectal bleeding, painful bowel movements, and she has been treated for recurrent episodes of anal fissures in the years following.  

As noted above, a complete set of the Veteran's service treatment records, and in particular, some of the records from the medical clinic at the Pentagon, are unavailable.  The Veteran's November 1968 entrance examination report does not show that her anus and rectum were evaluated as normal, but it was not indicated that she underwent a rectal examination.  The subsequent available service treatment records also do not show any complaints or treatment for anal fissures or rectum-related problems.  The report of a November 1971 examination prior to separation does not indicate that the Veteran underwent a rectal examination at that time, but her anus and rectum were evaluated as normal. 

A VA rectal examination report, dated May 1972, shows that the Veteran's claims folder was unavailable for review, but the Veteran reported a history where she was diagnosed as having a fissure in ano and surgery was advised.  She complained of intermittent rectal bleeding and pain.  Physical examination revealed that the fissure was healed over, but there was objective evidence of moderate tenderness to digital examination.  A diagnosis of fissure in ano, symptomatic, chronic, was provided.  No medical nexus opinion was provided at that time.  

May 1972 and a July 1972 VA treatment records contain medical history of the Veteran's anal fissures.  In these treatment records, the examining VA physicians noted that the Veteran complained of a long history of rectal bleeding for the past two years, and she was treated for anal fissures during her last few months of service.  In particular, in the May 1972 VA treatment note, the examining VA physician noted that "at this time no definite fissure noted, but it has been definitely diagnosed in service and by her own doctor."  

A July 1972 treatment note shows that the Veteran reported a history of rectal bleeding at the age of 10 that stabilized in the subsequent years.  She currently complained of intermittent rectal bleeding and pain for the past two years (onset in 1970), but which had been relatively stable, until August 1971 when she noted large quantities of bright blood in the stool, painful bowel movements, and continuously sore and swollen anus.  She was treated with warm baths and anesthetic ointment, which resolved her symptoms.  The Veteran experienced a recurrence of rectal bleeding in November 1971, which has continued intermittently since then.  She underwent a surgical excision of the fissure in July 1972. 

The available VA and private treatment records show that the Veteran has current diagnoses of diverticulitis of the colon and internal hemorrhoids, and she underwent a fistulotomy and sphincterotomy in August 1983 for treatment of anal fissures.  She also underwent pelvic floor therapy in 2008 to help improve bowel movement and urinary issues.  The record indicates that the Veteran has current diagnoses of colon, hemorrhoid and sphincter conditions.  

Additional VA and private treatment records through 2013 continue to show that the Veteran has been treated for anal fissures and related symptoms of rectal bleeding, painful bowel movement, and pain.  

Pursuant to the Board's 2013 remand directives, the Veteran was afforded with a VA examination in December 2013 in conjunction with her claims.  In pertinent part, the examination report shows diagnoses of rectocele (claimed as colon disorder) and hemorrhoids.  Based on a review of the claims folder, the VA examiner stated that the Veteran's claimed "colon disorder" actually refers to the Veteran's rectocele.  A rectocele is a herniation of the posterior vaginal wall into the anterior part of the rectum.  It is a defect of the rectovaginal septum, and not a defect involving the rectum or the colon.  The incidence of rectoceles increases with increased age, childbirth, and obesity.  Given the Veteran's history of two vaginal childbirth deliveries, the VA examiner concluded that the most likely etiology of the Veteran's rectocele was her history of childbirths.  With respect to her hemorrhoids, the VA examiner opined that it was more likely the result of her rectocele.  The VA examiner concluded that the Veteran's rectocele and hemorrhoids were not caused or aggravated by her service-connected anal fissures. 

In a November 2014 addendum medical statement, the December 2013 VA examiner noted a review of the additional medical evidence, including VA treatment records dated through October 2014, and confirmed his previous medical conclusions. 

In May 2015, the Veteran submitted additional evidence in support of her claims, which included the report of a February 2015 VA surgery report as well as a December 2014 private medical evaluation report.  In the December 2014 medical statement, the private physician stated the Veteran's chronic straining and constipation has contributed to her rectocele, despite her inability to provide a definitive medical opinion on a causal connection between the Veteran's rectocele and her anal fissures and fistula.  

The February 2015 VA surgery report indicates that she underwent a delorme rectal mucosectomy for a symptomatic rectocele.  Related treatment notes indicate that her treating physician did not think the rectocele was due to childbirth or a fissure.  Post-surgical notes indicate that the Veteran experienced some overflow fecal incontinence due to the rectocele, which resolved with the surgery.

Pursuant to the October 2015 Board remand, another VA medical opinion was obtained in December 2015 in an effort to reconcile conflicting medical evidence.  According to the December 2015 VA medical opinion report, all available records were reviewed.  In particular, the VA physician was asked to address the Veteran's contention that she had a separate colon disorder secondary to her 1983 surgery that is not the rectocele.  In support of this contention, the Veteran relied upon a VA nurse practitioner's treatment note, which stated that, after the 1983 surgery, the Veteran developed a rectal shelf where stool collected, and that this was "giving her so much trouble."  The VA physician stated that the opinions of the Veteran and the VA nurse practitioner were not in agreement with the evaluations by the Veteran's treating surgeons at VA and in private practice (Dr. F).  The VA physician noted that Dr. F stated that the Veteran's posterior pocket of the rectum felt like normal rectal pelvic anatomy, and that she could not state that there is a link between the Veteran's fissure/fistula and her constipation and rectocele.  The VA physician also noted that the Veteran's VA surgeon found that the Veteran's rectocele contributed to overflow fecal incontinence, which resolved following surgery; the VA surgeon also stated that there was no evidence of a continuing problem with the puborectalis muscle.  Additionally, the VA physician noted that the Veteran had bladder prolapse and vaginal prolapse in addition to her anorectal disorders.  

The VA physician opined that it was less likely than not (less than 50% probability) that the Veteran's current rectocele was caused or aggravated by the service-connected anal fissure with sphincter impairment.   The VA physician noted that the Veteran's VA surgeon did not think the rectocele was due to childbirth or the anal fissures, and that Dr. F did not make a definitive connection between the anal fissure/fistula and the development of the rectocele, which was surgically removed in February 2015.  The VA physician also opined that it was less likely than not that the Veteran's hemorrhoids were caused or aggravated by the service-connected anal fissure with sphincter impairment.  The VA physician acknowledged that anal fissures and hemorrhoids share a common etiology of constipation, but pointed out that they did not cause or aggravate one another.  The VA physician further explained that, while it is possible to say that the service-connected residuals of anal fissures with sphincter impairment did not cause or aggravate the Veteran's rectocele, it is not possible to definitely determine the etiology of the rectocele; according to the VA physician, the incidence of rectocele increases with age, childbirth, and obesity.  

After review of the evidence of record, the Board concludes that the criteria for a grant of service connection for a colon disorder and hemorrhoids are not met.  

Here, there is no evidence of a colon disorder, including rectocele, or hemorrhoids during active duty or within one year of separation.  Rather, at the November 1971 medical examination, prior to separation, the clinical evaluation of the Veteran's abdomen, anus, and rectum were normal.  Likewise, the Veteran's medical history does not establish that a colon disorder, including rectocele, or hemorrhoids were manifest to a compensable degree in service.  Additionally, there is nothing to suggest that there were characteristic manifestations sufficient to identify the claimed colon disorder, including rectocele, or hemorrhoids during service.  38 C.F.R. § 3.303(b).  In short, the evidence fails to establish the presence of pathology during service or for many years thereafter.  

The weight of the evidence reflects that the Veteran's claimed colon disorder and hemorrhoids are not related to her active duty.  There is no probative evidence that the Veteran's claimed colon disorder, including rectocele, and her hemorrhoids are related to her service.  None of the post-service treatment records reflect complaints, treatment, or diagnoses of a colon disorder, including rectocele, or hemorrhoids prior to 2003.  The Board reiterates that the Veteran had no related complaints at the May 1972 VA examination, and that no such diagnoses were made in relation to her treatment for anal fissures in July 1972 or August 1983.   Moreover, the December 2013 and December 2015 VA medical opinions clearly concluded that the Veteran's claimed colon disorder was actually a rectocele and that neither the rectocele nor the hemorrhoids were related to the Veteran's service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

The Board also finds that the weight of the evidence reflects that the Veteran's service-connected residuals of anal fissures with sphincter impairment, did not cause or aggravate the Veteran's rectocele or hemorrhoids.  Although the Veteran asserts that her claimed colon disorder is separate from the rectocele, and that the colon disorder (other than rectocele) and hemorrhoid were caused by her service-connected residuals of anal fissures with sphincter impairment and/or worsened as a result of her service-connected residuals of anal fissures with sphincter impairment, neither the December 2013 VA examiner nor the December 2015 VA medical opinion found that the Veteran's claimed colon disorder was a separate disorder from the rectocele, or that the rectocele and hemorrhoids were related to her service, including her service-connected residuals of anal fissures with sphincter impairment.  In particular, the December 2015 VA medical opinion concluded that the Veteran's rectocele and hemorrhoids were unrelated to her service-connected residuals of anal fissures with sphincter impairment, in light of the lack of a causal relationship between anal fissures and hemorrhoids and the increased incidence of rectocele with age, childbirth, and obesity.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  As noted by the Federal Circuit, the Department must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to. Waters v. Shinseki, 601 F.3d 1274 (2010).  

The Board has considered the Veteran's statements.  However, the Veteran's statements are insufficient to establish a nexus to her service for her claimed colon disorder, including rectocele, and hemorrhoids.  The Board finds that the probative value of the Veteran's general lay assertions are outweighed by the specific, reasoned opinion provided in the December 2013 VA examination report and the December 2015 VA medical opinion, as well as by the clinical evidence of record.  Post-service treatment records do not reflect any credible relationship between the Veteran's service and her rectocele and hemorrhoids.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

To the extent that the nurse practitioner at the VA medical center opined that the Veteran had a separate colon disorder from the rectocele and that this separate colon disorder was the result of the 1983 surgical removal of the anal fissure, the Board points out that neither the Veteran's treating surgeons nor the VA examiners agreed with this assertion.  Likewise, the nurse practitioner's assertion was based on the Veteran's report of symptoms and her report of the medical history, and was not based upon a review of the medical evidence.  The Board may not accept the medical diagnoses to the extent that they are not supported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).   

In this regard, the December 2012 and December 2015 VA examiners noted that because the Veteran's claimed colon disorder and hemorrhoids were not diagnosed until approximately 30 years after service and 20 years after her surgery for anal fissures, it was unlikely that the rectocele and hemorrhoids were related to the service-connected residuals of anal fissures with sphincter impairment.  The December 2015 VA examiner explained that the Veteran's rectocele was more likely related to nonservice-connected risk factors, including age and childbirth, and that hemorrhoids are caused by constipation.   The Board notes that the opinions of the December 2013 and December 2015 VA examiner are consistent with the medical evidence of record, which does not demonstrate that the Veteran's claimed colon disorder, including a rectocele, and hemorrhoids are related to her service, including her service-connected residuals of anal fissures with sphincter impairment.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Additionally, the Board observes that the Veteran did not make any association between her rectocele and hemorrhoids and his service until she filed her claim for service connection.  See Pond v. West, 12 Vet. App. 341 (1999). As such, the Board finds that the Veteran's report of on-going problems since her August 1983 surgery for treatment of anal fissures, now service-connected residuals of anal fissures with sphincter impairment, to be inconsistent with the record and not credible.

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection of claimed colon disorder, including rectocele, and hemorrhoids.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for a colon disorder is denied.

Service connection for hemorrhoids is denied.





______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


